                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

THOMAS COOPER,

                             Plaintiff,                          OPINION AND ORDER
       v.
                                                                       18-cv-288-wmc
CITY OF BLACK RIVER FALLS, ALEX
BRAD CHOWN, RONALD E.
DANIELSON and KELLY BAKKEN,

                             Defendants.


       Plaintiff Thomas Cooper, a former police officer with the City of Black River Falls

police department, alleges that the City, through actions of its administrator, police chief,

and former mayor, retaliated against him for speaking up in opposition to a plan to transfer

management of police services to the Jackson County Sheriff’s Department in violation of

his rights under the First Amendment of the United States Constitution. Before the court

is defendants’ motion for summary judgment. (Dkt. #21.) For the reasons that follow,

the court will grant that motion, finding plaintiff has failed to put forth sufficient evidence

to allow a reasonable jury to find either a deprivation likely to deter an ordianry person

from future protected First Amendment conduct or the necessary causal nexus between

any protected conduct and the alleged retaliatory acts.



                                   MOTION TO STRIKE

       As a preliminary matter, defendants move to strike (1) plaintiff Thomas Cooper’s

declaration in opposition to defendants’ motion for summary judgment and proposed

findings of facts relying on that declaration, (2) Exhibit 70 to deposition of a former police
chief, Scot Eisenhauer, which is a memo Eisenhauer drafted describing events during the

course of his employment, and (3) an audio recording of the November 2014 City Council

meeting. (Dkt. #49.) Defendants’ initial basis for striking Cooper’s declaration is that it

contains the word “foregoing” as in “Pursuant to 28 U.S.C. § 1746, I declare under penalty

of perjury, that the foregoing is true and correct.” (Id. at 2; Cooper Decl. (dkt. #42) 1.)

Based on this, defendants argue that “none of the [subsequent] paragraphs in Plaintiff’s

Declaration is a sworn statement,” failing to meet the requirement of Federal Rule of Civil

Procedure 56(e).      (Id.)    This argument is so ridiculous that the court considered

disregarding the entirety of the motion to strike as a sanction. Indeed, the use of the word

“foregoing” was such an obvious error in choice of noun, it would be unlikely to relieve

Cooper of a charge of perjury (or at least, fraud on the court) if the representations that

followed in his declaration were proven to be knowingly false. Regardless, this unfortunate

bit of wordsmithing could (and should) have been cleared up by a simple phone call

between counsel without involving the court. Indeed, once notified, plaintiff’s counsel did

just that, replacing the wrong word with “following” in Cooper’s amended declaration, to

which the parties stipulated in an apparent attempt to address some of defendants’ bases

to strike his declaration. 1

       Turning to defendants’ other three objections to plaintiff’s summary judgment

response, the court will address each by rough category as set forth in defendants’ reply.

First, defendants seek to strike a number of plaintiff’s proposed findings of facts on


1
  But for defendants’ joining in this stipulation, the court would have considered an appropriate
sanction. Hopefully, this lapse of judgment is a one-time event. If not, defendants’ counsel is now
on notice that the court will impose sanctions for a repeat of such a frivolous argument.

                                                2
foundation grounds, beginning with statements purportedly made by either the City’s

Administrator, Alex Brad Chown, or its former mayor, Ronald E. Danielson, both of whom

are named defendants, along with the City itself, to Scot Eisenhauer, the City’s police chief

immediately before defendant Kelly Bakken,. (Defs.’ Reply (dkt. #63) 1 (citing Pl.’s

PFOFs (dkt. #47) ¶¶ 125, 127, 128).)           As Eisenhauer explained in his deposition

testimony, he has an independent recollection of the meeting, except as to whether Chown

or Danielson (or both) made specific statements.         (Pl.’s Opp’n (dkt. #61) 8 (citing

Eisenhauer Dep. (dkt. #29) 69-74, 83, 86, 119).) Instead, the only evidence of what was

specifically said and by whom is contained in Exhibit 70 -- Eisenhauer’s recorded

recollection -- the admissibility of which rises or falls under Federal Rule of Evidence

803(5). (Eisenhauer Dep. (dkt. #29) 74.) Indeed, defendants’ counsel resorted to Exhibit

70 at various times in Eisenhauer’s deposition to refresh his recollection.     (Id. at 29-32,

72-74, 81-82, 87, 93, 144.) For that reason, as well as the court’s rejection of defendants’

challenges to Exhibit 70 for reasons explained later below, the court will overrule this

objection.

       Next, defendants seek to strike PFOF ¶ 74 for lack of foundation, which is supported

by plaintiff’s own statements that: “[t]he sign that was placed in the back of Cooper’s

truck was a point of contention”; and “[t]he City did not like where Cooper parked his

truck.” (Defs.’ Reply (dkt. #63) 2 (quoting Pl.’s PFOFs (dkt. #47) ¶ 74).) The court

overrules this objection as well, finding that plaintiff’s account of Chief LaBarbera’s

reaction to his parking the dump truck and the message on the sign on the truck are

sufficient for a jury to infer a dispute between plaintiff and the City, if not necessarily the


                                              3
truth of any point of contention with the defendants. (See Cooper 3/20/19 Dep. (dkt. #26)

77, 79, 99-100, 103, 107-08.) Of course, for purposes of both summary judgment and if

this case had proceeded to trial, defendants are free to challenge whether plaintiff’s belief

about the City’s view of his truck is relevant or accurate, but defendants have offered no

basis to strike the statements altogether.

       Defendants also seek to strike plaintiff’s PFOF ¶ 138 for lack of foundation. Relying

on plaintiff Cooper’s own deposition testimony, this proposed finding represents that the

part-time investigator position to which he was promoted in August 2016 was “already

covered by the Collective Bargaining Agreement and not a created position.” (Pl.’s PFOFs

(dkt. #47) ¶ 138 (citing Cooper 3/20/19 Dep. (dkt. #26) 159-60).) For purposes of

summary judgment, the court must overrule this objection as well. As set forth in plaintiff’s

PFOF ¶¶ 23 and 24, Cooper was the union president, which provides an adequate basis for

him to describe his understanding of the provisions of the collective bargaining agreement

and their application to his position. Of course, defendants are free to challenge whether

his representation is accurate, whether as a matter of law or fact, but a lack of foundation

challenge is meritless.

       Finally, defendants challenge on foundation grounds plaintiff’s PFOF ¶ 189, which

lists “numerous individuals” who assisted the police department with fundraising efforts.

(Pl.’s PFOFs (dkt. #47) ¶ 189.) Defendants argue that plaintiff “cannot merely state in

his opposition brief that he has personal knowledge.”        (Defs.’ Reply (dkt. #63) 3.)

However, given the context -- that he was a long-standing employee of the police

department and the president of the union -- this statement is sufficient, again at least for


                                             4
purposes of summary judgment. See Winskunas v. Birnbaum, 23 F.3d 1264, 1267–68 (7th

Cir. 1994) (“The evidence need not be in admissible form; affidavits are ordinarily not

admissible evidence at a trial. But it must be admissible in content, in the sense that a

change in form but not in content, for example a substitution of oral testimony for a

summary of that testimony in an affidavit, would make the evidence admissible at trial.”).

This objection is also overruled. 2

       Second, defendants objected to a number of proposed findings of facts as hearsay in

their original motion. In response, plaintiff argued that some of the proof supporting the

challenged PFOFs are actually “[v]erbal acts and/or words offered to show their effect on

the person who heard the statement” and, therefore, not hearsay at all. (Pl.’s Opp’n (dkt.

#61) 3 (citing Schindler v. Seiler, 474 F.3d 1008, 1010 (7th Cir. 2007)).) For example,

defendants seek to strike plaintiff’s PFOF ¶ 175, which states in pertinent part that

“Cooper was informed by Kay Larson that Chief Bakken had informed her (Larson) that

Cooper was no longer allowed to help out with fundraising anymore.” (Pl.’s PFOFs (dkt.

#47) ¶ 175.) While a hearsay objection to Larson relaying Chief Bakken’s statement may

have merit if offered for the truth of the matter asserted, defendants’ objection is pointless

given that their own interrogatory response acknowledges that “Chief Bakken recalls



2
  Defendants also seek to strike a paragraph in Cooper’s declaration, in which he states that
“[c]ertification as an evidence technician requires coursework by the Wisconsin Department of
Justice and a test.” (Defs.’ Reply (dkt. #63) 3 (citing Cooper Am. Decl. (dkt. #60) ¶ 49.) Because
plaintiff does not rely on this statement in opposing defendants’ motion for summary judgment,
the court will overrule that objection as moot for purposes of the present motion, although
defendants would retain the right to challenge plaintiff’s personal knowledge to make this and other
statements if this case were to proceed to trial, understanding that there is a big difference between
having that right and exercising it wisely.


                                                  5
verbally communicating to Kay Larson that Plaintiff probably could not volunteer on

behalf of the Black River Falls Police Department.” (Defs.’ Resp. to Pl.’s PFOFs (dkt. #57)

¶ 176.) Defendants similarly challenge plaintiff’s PFOF ¶ 203 on hearsay grounds, which

states, “Johnson called Cooper and asked what he had done to irritate or displease Chief

Kelly Bakken.” (Pl.’s PFOFs (dkt. #47) ¶ 203.) Here, too, the court will sustain the

hearsay objection to the extent offered for the truth of the matter asserted, but the

challenge is again pointless given that defendants do not dispute that Bakken was irritated

and displeased in their response to plaintiff’s proposed findings of facts. (Defs.’ Resp. to

Pl.’s PFOFs (dkt. #57) ¶ 203.)

       Defendants next challenge plaintiff’s PFOF ¶ 52, which states, “The following day,

on November 20, 2014, when Cooper came into work, LaBarbera pointed to Cooper and

Kay Larson (Administrative Assistant) and said, ‘In my office -- now.’” (Pl.’s PFOFs (dkt.

#47) ¶ 52.) Defendants contend that Larson was not acting in a management capacity,

and, therefore, her remark cannot fall within the exception for statement of a party

opponent. (Defs.’ Reply (dkt. #63) 6.) The obvious flaw with this argument is that

LaBarbera, as the chief of police, made the statement, and to Cooper, not just Larson. As

such, the objection is overruled.

       Defendants also seek to strike plaintiff’s PFOF ¶ 210, which states “In 1994, the

Sheriff of the Jackson County Sheriff’s Department at that time, Sheriff Richard Galster,

attempted to terminate Cooper’s employment with the Sheriff’s Department.”            (Pl.’s

PFOFs (dkt. #47) ¶ 210.) Defendants obliquely argue that there must be an “oral assertion

or non-verbal conduct that Cooper is relying on to make this statement,” either of which


                                             6
is hearsay. (Defs.’ Reply (dkt. #63) 11-12.) However, plaintiff is not attempting to usher

in a statement or non-verbal conduct, but rather relies on Cooper’s representation of what

happened. As such, the court will not strike it on hearsay grounds. Defendants similarly

move to strike PFOF ¶ 211, which states, “In 1994, [Cooper’s] termination was reviewed

by the Jackson County Law Enforcement Committee in an open public hearing. The

Committee found that there was not cause for termination and ordered that Cooper be re-

instated. The Sheriff refused to do so, and Cooper was paid for time while he was on leave

and legal fees.” (Pl.’s PFOFs (dkt. #47) ¶ 211.) The court overrules this hearsay objection

for the same reasons. 3

       Last, as alluded to above, defendants challenge on hearsay grounds the admission

of Exhibit 70, a written statement by former City Police Chief Eisenhauer, dated December

20, 2017, which plaintiff argues is admissible as a recorded recollection under Federal Rule

of Evidence 803(5). While defendants offer various challenges to the statement falling

within a “recorded recollection,” the court need not address them because defendants also

rely heavily on Exhibit 70 themselves in support of a number of their own proposed

findings of facts. (Defs.’ PFOFs (dkt. #37) ¶¶ 139, 140, 144, 147, 148, 159, 161; see also

Jacobs Decl., Ex. 70 (dkt. #36-14).) Defendants argue that they cite to other materials in

support a number of those findings, and as to some, plaintiff offers no dispute, but

defendants’ reliance on Exhibit 70 undermines any challenge to its admission on the



3
  Defendants also seek to exclude plaintiff’s PFOF ¶ 73, which contains a purported quotation from
a newspaper, which in turn quotes Cooper. The court agrees with defendants that the quote from
the newspaper is inadmissible hearsay if offered for its truth. As such, the court will strike that
statement without prejudice to its use for another purpose at summary judgment or, if a proper
foundation is laid as to its authenticity, at trial.

                                                7
grounds that it is unreliable hearsay. Moreover, as it appears to have been made by

Eisenhauer while he was still the City of Black River Falls’ Police Chief, his recorded

recollections may all come in as a statement of a party opponent or business record. As

such, this objection is also overruled for purposes of summary judgment.

       Third, and finally, defendants challenge the admission of an audio recording of the

November 2014 Monthly City Council meeting based on lack of authentication. As an

initial matter, the recording was produced by defendants in discovery. Indeed, defendants

even submitted a transcript of the audio recording, albeit without any formal authentication

of the audio recording or the transcript. In their reply, defendants explain that their real

objection is that they have no basis of knowing whether the copy of the audio recording

submitted to the court is the same as the copy produced by defendants, speculating that

the audio recording itself could not be electronically filed and going so far as to accuse

plaintiff of “gamesmanship” in introducing it. (Defs.’ Reply (dkt. #63) 8, 10 (“Defendants

have no access to that particular disc in order to determine whether it is a copy of the

actual recording of the November 19, 2014, hearing and whether any volume controls have

been increased or enhanced.”).) This is a ridiculous objection. Defendants offer no basis

for suggesting that plaintiff or his counsel altered the sound quality of the filed recording;

it is simple rank conjecture. Moreover, if they wished, defendants’ counsel was free to visit

the clerk’s office and listen to the audio recording submitted to the court to compare it to

the copy plaintiff provided to them. This objection is overruled. 4


4
  Defendants also suggest that the court could simply rely on the transcript they submitted (see
Jacobs Decl., Ex. B (dkt. #55-2), but, of course, the transcript does not convey volume or tone, and
plaintiff represents that Mayor Danielson “raised his voice” during the meeting.

                                                 8
       As reflected in the discussion above, defendants’ motion to strike for the most part

was a tremendous waste of the parties’ money and this court’s time and resources, including

parts that were utterly pointless, if not frivolous. The court expects better from defendants’

counsel and would entertain a motion for sanctions in the form of the cost of plaintiff’s

counsel’s time for the portions deemed frivolous.



                                 UNDISPUTED FACTS 5

    A. Overview of the Parties

       Plaintiff Thomas Cooper was a full-time police officer with the Black River Falls

police department from 2005 until his termination on October 1, 2017.              Before his

employment by the City of Black River Falls, Cooper was a police officer for the Village of

Merrillan Police Department from approximately 1994 to 2005. While Cooper only

resided in Black River Falls itself for a short one to two year period (from 2009 or 2010

through 2011), he has been active in the community, working in and for the City, serving

on the school board, having children attending schools in the City, and attending religious

services, medical appointments and other events there.

       As previously mentioned, Cooper was also president of the City’s police

department’s union from 2011 until his termination in October 2017. In that capacity,

he was responsible for advocating on behalf of the staff and union, negotiating contracts,

monitoring operations for work rule violations or unfair treatment of the staff, assisting in

the processing of grievances, representing staff during any disciplinary action, and making


5
 Based on the parties’ submissions at summary judgment, the court finds the following facts
material and undisputed, unless otherwise noted.

                                              9
sure dues were paid.

        Defendant City of Black River Falls has a population of approximately 3,500 and is

the seat of Jackson County, Wisconsin. The City’s police department was created via

charter ordinance in 1883.      The current charter ordinance sets forth that the police

department is to be staffed by one police chief/criminal investigator, one full-time

administrative assistant, five full-time police officers, and four limited term part-time police

officers.

        Defendant Ron Danielson was the City’s mayor from April 2008 until April 2016.

Since June or July 2013, defendant Alex Brad Chown has served as the City

Administrator/Clerk/Treasurer, and continues in that role today, making him responsible

for the administration of all activities of the City. In that capacity, Chown would have to

approve any promotions in the Black River Falls Police Department, and he would have

been involved in any reprimand decisions. Defendant Kelly Bakken is (or at least was for

portions of the relevant time period here) the City’s Police Chief, beginning September 4,

2017.



   B. Background

            1. Cooper’s Prior Employment with Jackson County Sheriff’s
               Department

        Before his employment with the City of Black River Falls beginning in 2005 and

with the Village of Merrillan beginning in 1994, Cooper had also been employed by

Jackson County, before his involuntary dismissal in 1993. Cooper brought a wrongful

termination action against Jackson County, which was resolved via a settlement agreement.


                                              10
While Cooper claims not to believe that agreement contained a non-rehire provision, he

does not remember the terms, and cannot say for certain that it does not. He also cannot

confirm whether he was ever in possession of the settlement agreement, nor does he

remember the attorneys who represented him or the County in that proceeding.


             2. Cooper’s Prior Complaints of Retaliation and Investigation of Mayor
                Danielson

          In April 2013, Cooper contacted Governor Scott Walker complaining that Mayor

Danielson was retaliating against him and the Black River Falls Professional Police

Association because of their support of the Governor and the fallout of Act 10. The

Governor’s office did not respond to Cooper’s request for an investigation. In August

2013, Cooper also sent emails to the Teamster Union business agent complaining that

Mayor Danielson was “telling known lies about me,” damaging his reputation, and that he

had “breached the threshold of workplace harassment and is creating a hostile work

environment for me.” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #48) ¶¶ 21-22.) Cooper further

described being “fearful that Mayor Danielson is preparing to terminate my employment .

. . due to my position as Union President.” (Id. at ¶ 22.)

          In December 2013, Cooper next describes being approached by a person who, after

asking to remain anonymous, reported that the City was performing sewer repair work in

front of the home of Mayor Danielson’s brother. The person expressed concern that the

mayor’s brother did not have to pay for these repairs and asked if Cooper could look into

it. 6 Cooper took this information to the Chief of Police at that time, David Frederick, who



6
    The court considers these statements solely for the effect that it had on Cooper, rather than for

                                                  11
directed him to investigate the matter. As part of that investigation, Cooper interviewed

Mayor Danielson for several hours, prepared a report, and forwarded it to the Jackson

County District Attorney’s office. The D.A. Gerald Fox opted not to prosecute Danielson

because he was unable to establish proof that any crime had been committed.

       Apparently after this decision, Cooper then emailed an Assistant Attorney General

for the Wisconsin Department of Justice in April 2014, inquiring whether a police

department could file its own complaint against the mayor in circuit court or whether the

Department of Justice would file a complaint on behalf of the police department. Cooper

maintains that he did not send this email on his own, but rather at the behest of Chief

Frederick, who was curious and had questions regarding the matter. Apparently, nothing

came of this request for prosecution either.



   C. Plan to Transfer Police Services to the County

       In 2013 and 2014, the City of Black River Falls’ police department struggled with

staffing, and particularly with ensuring 24-hour police coverage. Plaintiff does not dispute

this generally, although he points out that there were times when officers were available to

cover shifts and were not contacted to do so. By the middle of 2014, the City began

exploring whether to contract police services to Jackson County.        City Administrator

Chown testified that the timing made sense given the likely impending retirements of Chief

Frederick and administrative assistant Kay Larson.

       While the parties dispute whether this change would have eliminated the City’s




the truth of the matter asserted.

                                               12
police force or simply transferred the oversight to the County, there is no dispute that the

police services offered would remain the same, with only the patches on the officers’

uniforms changing. In addition, Jackson County Sheriff’s Department planned to increase

its personnel by four full-time deputies, one full-time patrol sergeant and two part-time

deputies, although any City police officers would have to apply for employment. Cooper

further maintains that Administrator Chown and Mayor Danielson said that it was

“possible” current City employees would have to “go back on probation [and] lose all their

seniority,” so that “it would be like starting all over as a new employee for Jackson County.”

(Pl.’s Resp. to Defs.’ PFOFs (dkt. #48) ¶ 49.)



   D. Initial Opposition Efforts

       When Cooper and others learned of this transfer plan, they formed a group called

“Friends of the Black River Falls Police Department” to oppose it, including conducting a

petition drive to inform the community and encourage people to attend the council

meetings.   Cooper wrote that petition and coordinated the signature drive, which

ultimately obtained 412 signatures.

       The petition stated:

              We the people of the greater Black River Falls area due hereby
              respectfully express our support to the Black River Falls
              Common Council to maintain its independence by keeping
              and supporting your own Police Department. We support the
              citizens of Black River Falls in maintaining their own Police
              Department staffed 24 hours per day, seven days a week, 365
              days per year.

              We further support the Black River Falls Common Council in
              passing a resolution declaring that its citizens and Council
              Representatives support and recognize the Black River Falls
                                             13
             Police Department as an essential service provided to us for the
             continued protection of the citizens of Black River Falls and
             welcomed guests to our community.

             We the undersigned ask that this petition be recognized as the
             will of the people and ask that our elected officials carry out
             the will of the people as they are elected and sworn to do.

(Cooper Decl. Ex. A (dkt. #42-1).)



   E. November 2014 City Council Meeting and Fall-Out

      On November 19, 2014, the City Council considered the plan to contract out police

services through the Jackson County Sheriff’s Department, including the petition Cooper

had spearheaded. While present at that meeting, Cooper maintains he was there only in

his capacity as a private citizen, emphasizing that he was not wearing his police uniform.

At the same time, Cooper acknowledges that he was the president of the Black River Falls

police department’s union at the time of the hearing. (Defs.’ Resp. to Pl.’s PFOFs (dkt.

#57). Regardless, because public comments at this meeting were limited to residents or

business owners of Black River Falls, Cooper could not speak. When asked by the City

Counsel during the hearing, City Administrator Chown recommended transfer of services

to Jackson County.

       Ultimately, the City Council voted 4-4, with Mayor Danielson casting the tie-

breaking vote in favor of transferring police services to the County and rejecting Cooper’s

petition. From the transcript and the minutes of the meeting, however, it was also clear

that despite this vote, citizens of the City could petition for a binding referendum with a

minimum of 200 signatures within 60 days of the vote. Moreover, after Mayor Danielson

cast his vote, Cooper spoke up, and Danielson recognized him as “Officer Cooper.” The

                                            14
pertinent portion of the hearing transcript reads as follows:

              MR. COOPER: Tom Cooper, Town of Adams. I direct this
              question at Attorney Diehn. Can we run a recall election at
              the same time as a referendum and remove council members?

              MR. DIEHN: You can obviously do a recall election. That’s
              not -- I didn’t research the procedure for that, so we -- I can
              research that and talk to you about it --

              MR. COOPER: Okay.

              MR. DIEHN: -- and get back tomorrow or thereafter.

              MR. COOPER: Thank you very much.

              MAYOR DANIELSON: I don’t understand a recall because
              it’s either referendum either way. I don’t understand your
              reasoning there, Tom, but, so.

              MR. COOPER: Well, I’ll try and make it a little more clear. I
              think since you cast the tie -- the tie vote -- and broke the tie
              on this thing -- [] I think that there’s a direct conflict of interest
              for you to vote on it at all.

              MAYOR DANIELSON: That’s the only time I can vote is on
              a tie.

              MR. COOPER: . . . I think that you should have called for a
              second vote or (inaudible) anything, but I don’t think you’re
              entitled to vote on it due to a conflict of interest on your part.

              MAYOR DANIELSON: I don’t know where --

              MR. COOPER: And that’s my feeling.

              MAYOR DANIELSON: Where’s the conflict, Tom?

              MR. COOPER: The conflict is, is that the city police
              department investigated you for misconduct in public office.

              MAYOR DANIELSON: And what did the DA say on that,
              Tom?

              MR. COOPER: The DA said --



                                               15
               MAYOR DANIELSON: You never brought that up.

               MR. COOPER: Oh, yeah.

               MAYOR DANIELSON: He threw it out.

               MR. COOPER: The DA said --

               MAYOR DANIELSON: Yep.

               MR. COOPER: -- that he could find nowhere in the statutes
               that allowed you to do what you do, but he’s deciding not to
               charge you at this time after having a stern conversation with
               the city administrator about cleaning up your act. That’s what
               the district attorney said.

               MAYOR DANIELSON: No, I think you better read that over
               again.

               SPEAKER: I don’t think that’s appropriate discussion.

               MAYOR DANIELSON: Anyway, to make it --

               MR. COOPER: Well, thank you for your time.

(Jacobs Decl., Ex. B (dkt. #55-2) 71-74.)

        At his deposition, Cooper clarified that the conflict of interest to which he referred

was Danielson “being the focus of a criminal misconduct case,” something Cooper also

posted about on social media shortly after the November 2014 City Council Meeting,

(Defs.’ Reply to Defs.’ PFOFs (dkt. #58) ¶ 63.) 7 Defendants maintain that Cooper was

aware of the details of that investigation only because of his role as a police officer; plaintiff

contends, however, that the investigation and the DA’s decision not to prosecute Danielson

had been made public at that point, directing the court to multiple March 2014 newspaper


7
  Specifically, Cooper posted on Facebook: “This made a tie so Mayor Ron Danielson made his
conspiracy come true and shut the BRFPD down. Th[is] was clearly a retaliatory act for him being
the focus of a criminal misconduct case.” (Defs.’ PFOFs (dkt. #37) ¶ 78.)


                                               16
articles and a 53-minute discussion in an open session of the City Council meeting on April

2, 2014.

       Defendants also contend that Cooper “got loud and acted in an unprofessional

manner” during the meeting, pointing in support to the deposition testimony of City

Administrator Chown and of then Interim Police Chief LaBarbera. 8 For his part, plaintiff

directs the court to the audio recording itself to dispute this proposed fact. Plaintiff also

contends that Mayor Danielson raised his voice when he asked Cooper the results of the

DA’s findings. From the court’s review of the recording, both Danielson and Cooper raised

their voices at the point where Danielson asked Cooper what the DA said about the

investigation, or a reasonable jury could find.

       On November 20, 2014, the day after the City Council Meeting, soon-to-be Chief

LaBarbera called Cooper into his office to speak with him about his demeanor at the

meeting the night before. Cooper contends that “LaBarbera, in an angry voice said that he

had enough of his (Cooper’s) shit and that Cooper’s conduct at last night’s meeting was

unacceptable and that if Cooper ever did anything like that again, LaBarbera would fir[e]

him on the spot.” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #48) ¶ 68.) LaBarbera denies making

these statements, other than telling him that he believed his conduct was unacceptable.

(Defs.’ Reply to Defs.’ PFOFs (dkt. #58) ¶ 68.) Cooper also represents that he asked

LaBarbera, “Are you interfering with my rights to free speech that I exercised last night, or



8
  Defendants submit a number of other facts about Chief Frederick, but none appear material to
the motion for summary judgment currently before this court. Chief Frederick submitted a letter
of resignation on September 16, 2014, effective December 31, 2014. At some point between
September 2014 and December 2014, however, it appears that Pat LaBarbera was appointed
interim chief.

                                              17
what are you referring to?”        (Pl.’s PFOFs (dkt. #47) ¶ 54.)         Cooper maintains that

LaBarbera responded, “You’re on notice. I’ve had enough of you. Keep it up and you’ll

find out how it goes.” (Id.) However, Cooper was not issued any written discipline as a

result of his conduct the evening before or LaBarbera’s talk with him on November 20.



    F. Ongoing Efforts to Oppose Transfer to the County

       In light of the City Council’s vote, the “Friends of the Black River Falls Police

Department” geared up for a binding referendum to maintain police services at the City

level, and Cooper remained active in these efforts. At his deposition, Cooper explained

that he continued to act “as a person . . . that’s grown up in this community, has been part

of the community, . . . [and] felt that this was a decision that was best made by the people

of the community, not just one person.”            (Cooper 3/20/19 Dep. (dkt. #26) 71-72.)

Between November 2014, and April 2015, Cooper placed signs in and around the City,

attended meetings, authored letters to the editor, posted YouTube videos and appeared in

numerous radio ads and television interviews in support of the referendum. He similarly

participated in a closed Facebook group named “We Got This” with fellow employees of

the City, including Kay Larson, Andy Noack, Jennifer Noack and Scott Moldenhauer.

Other City employees Dean Taylor, Aaron Thiesing and Mike Puffer also participated in

referendum-related activities. 9

       The referendum petition was presented to City Administrator Chown in January


9
   Defendants point to postings of cartoons and other intra-group communications, which
purportedly mocked or criticized Chown and Danielson (Defs.’ PFOFs (dkt. #37) ¶¶ 84-87), but it
is not clear how these postings and communications are relevant to plaintiff’s claim given that there
is no indication defendants were privy to them.

                                                18
2015 and verified as containing the requisite number of signatures, after which a vote was

set for April 7, 2015, and Cooper’s efforts in support of the referendum continued. He

submitted a letter to the Banner Journal in February 2015, which was published under the

title, “Let’s take a look at the facts.” (Pl.’s PFOFs (dkt. #47) ¶ 64.) City Administrator

Brad Chown responded with his own letter, published with the title, “The whole truth.”

(Id. ¶ 65.) In March 2015, Chown also emailed an individual named Jay Eddy, with a “cc”

to Mayor Ronald Danielson and a subject line of “RE: Referendum Question” that read:

                Ron is submitting a letter to the editor to the Banner for next
                week. I am sending my response letter to the Chronicle
                following Tom Cooper’s letter appearing in that publication
                this week. I am also working with Dick Deno at WWIS on
                radio spots. Frustrating, but I have to be careful what message
                is sent from my office -- it must be neutral and not advocating
                either way.

(Pl.’s PFOFs (dkt. #47) ¶ 67.) Cooper also made a large, double-sided sign, approximately

4 feet by 8 feet, which he attached to his dump truck, reading, “Save the Black River Falls

Police Department” and “Don’t Throw 130 Years Away,” or words to that effect. In late

February 2015, Cooper parked his truck in the municipal parking lot in front of City Hall.

Apparently referring to the truck, Cooper posted a message on a private Facebook group

that stated, “Smile at that, Brad.” (Defs.’ PFOFs (dkt. #37) ¶ 91.)

       Defendants submit voluminous proposed findings of facts concerning parking

restrictions in or around City Hall, their enforcement, and Cooper’s violation of those

restrictions.   The court need not recount them in detail, other than to note that on

February 23, 2015, then Interim Chief LaBarbera called Cooper into his office to talk about

where he had parked his dump truck. Defendants contend that LaBarbera and Cooper


                                              19
had a conversation about whether it was a violation; plaintiff similarly represents that

LaBarbera informed Cooper that he was in violation of parking restrictions and Cooper

responded, that he was not. Apparently as a prelude to this discussion, Interim Chief

LaBarbera had asked City Administrator Chown if anyone had complained about Cooper’s

truck, to which Chown responded that there were no citizens’ complaints, but that “[t]here

were city employees and past city employees that mentioned it.” (Defs.’ Reply to Defs.’

PFOFs (dkt. #58) ¶ 106.) At his deposition, LaBarbera testified that Chown told him that

he had received a “complaint” about the vehicle -- that it was in violation and parked

illegally -- pointing to a document on his desk as if it were the complaint. (Pl.’s Resp. to

Defs.’ PFOFs (dkt. #48) ¶ 110; Pl.’s PFOFs (dkt. #47) ¶ 85.)

       During Cooper and LaBarbera’s later exchange, Cooper maintains that he asked

LaBarbera if either Chown or Danielson made the complaint, to which LaBarbera

supposedly responded, “I’m not going to tell you.” (Defs.’ PFOFs (dkt. #37) ¶ 112.) In

contrast, Chown maintains that he “did not care and never spoke with Cooper about where

his truck was parked, outside of the days on which votes could be cast.” (Id. ¶ 108.) 10

Plaintiff disputes this, pointing to Chown’s own efforts to oppose the referendum -- and

specifically, his posting of a sign on all doors of city hall, which indicated that a “yes” vote

on the referendum would result in a cost of $615,000 in taxpayer money, compared to a

“no” vote, which would cost taxpayers $470,000.




10
  Chown sent Cooper a letter informing him that from Monday, March 23, through Tuesday, April
7, his truck with a political sign could not be parked within 100 feet of either entrance to City Hall.
(Pl.’s PFOFs (dkt. #47) ¶ 99.)


                                                 20
        Cooper further contends that in a second conversation with the Interim Chief the

following day, LaBarbera told him that the sign was seen as “taunting” City officials and

that they wanted him to move the truck. 11 (Defs.’ PFOFs (dkt. #37) ¶ 113.) In the end,

Cooper agreed to move the truck but then moved it just 6 feet.

        The City voted on the referendum on April 7, 2015. It passed by 3 votes, which

meant that police services would continue to be managed by the City.



     G. Alleged Retaliatory Acts

        Following this vote, Cooper contends that he was subjected to a variety of retaliatory

disciplinary acts by a number of individuals over a three-year period of time. The court

recounts these acts below.


           1. Contemplation of Discipline

        In July 2015, Cooper was in a police uniform with fellow officer Dean Taylor, while

eating lunch at Oriental Kitchen. Cooper’s daughter and grandson were at the restaurant

as well. Cooper’s grandson was being fussy, and apparently in an attempt to entertain him,

Cooper picked up his sippy cup and pretended to drink from it. Officer Taylor snapped a

photo of it and posted it on Facebook.

        Interim Chief LaBarbera became aware of the photograph and thought that it was

“unprofessional.” LaBarbera called Officers Cooper and Taylor into his office to request

that Cooper write a statement explaining the photo, and he further demanded that it be




11
  Curiously, Cooper maintains that LaBarbera was interested in having him move his truck to an
area with more visibility.

                                             21
taken down. Cooper contends that LaBarbera “got really angry, he leaned across the table

and was spitting when he spoke.” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #47) ¶ 130.) Cooper

responded that the “whole thing is a crock of shit” and then left work, apparently slamming

the door or otherwise making a loud departure. (Id.) Cooper claims that he was having

chest pains and could not breath.

       Interim Chief LaBarbera wanted to reprimand Cooper with a one-day, unpaid

suspension for his unprofessional and insubordinate behavior. Cooper contends that the

planned discipline was also for the Facebook photo. LaBarbera drafted a “disciplinary

complaint” on July 22, 2015, ordering Cooper to be suspended for one day.              City

Administrator Chown was copied on the complaint, but contends he was not involved in

any discipline for this incident. Regardless, LaBarbera’s term as interim police chief ended

before any discipline was imposed, and the newly-hired permanent police chief opted not

to discipline Cooper. The parties dispute whether Chown pressed the new police chief to

implement the disciplinary action.


          2. Denial of Creation of New Position / Promotion

       On August 10, 2015, Scot Eisenhauer was hired to perform the roles of permanent

police chief and investigator. Early in his tenure, Chief Eisenhauer wanted to create an

assistant police chief position and to choose Cooper for that position. However, neither

the charter ordinance nor the collective bargaining agreement allowed for such a position.

Moreover, an assistant police chief position would not be a union position.          When

Eisenhauer approached Administrator Chown and Mayor Danielson about creating this

position and placing Cooper in it, either or both advised that he or they “did not like

                                            22
[Cooper] and that he could not be trusted.” (Defs.’ Reply to Defs.’ PFOFs (dkt. #58)

¶ 148.)

       Chief Eisenhauer’s December 20, 2017, written statement, previously referred to as

“Exhibit 70,” also reflects that either Chown or Danielson stated that Cooper could not be

trusted because of his “vote in the police department,” which Eisenhauer explained during

his deposition had occurred before he had arrived. (Defs.’ Resp. to Pl.’s PFOFs (dkt. #57)

¶ 128.) At one point in his deposition testimony, Eisenhauer also recalled either Chown

or Danielson stating that “Tom [Cooper] is always out for Tom,” meaning Cooper would

not make for a good managerial employee because his self-interest would interfere with his

ability to look out for others. Whatever the details of their communication, Chown also

informed Eisenhauer that in order to create a new position, he would have to create a job

description and seek approval from the City Council. Finally, Cooper claims that in a

subsequent conversation, Chief Eisenhauer told him that Chown and Danielson said that

he could not be trusted because of his referendum activities and that Eisenhauer should

pick somebody else. 12

       Ultimately, Eisenhauer never took steps to create a new assistant chief position, and

he promoted Andy Noack to the sergeant position. Even so, Eisenhauer decided to give

Cooper investigation responsibilities, which even plaintiff characterizes as a “promotion.” 13



12
   While this statement may not be admissible for the truth of the matter asserted against
defendants Chown and Danielson, it is admissible as to Chief Eisenhauer’s state of mind against
the City.

13
   Somewhat ironically, defendants chose to put this characterization in dispute, pointing to
Eisenhauer’s testimony that “it wasn’t a promotion. It was just an assignment.” (Defs.’ Reply to
Pl.’s PFOFs (dkt. #58) ¶ 159.)

                                              23
Cooper also claims that while Eisenhauer told him he could not get a pay increase past

Chown, “maybe he could try to catch it up with Cooper later.” (Pl.’s Resp. to Defs.’ PFOFs

(dkt. #48) ¶ 163.)      Chown was aware that Eisenhauer had assigned Cooper some

investigation duties.


          3. Required to Undergo a Fitness for Duty Examination and Shooting
             Recertification

       In January 2017, Officer Cooper took a medical leave for bilateral knee replacement

surgery, resulting in him being off work for 55 days. When he returned to work, he was

using a walker and a cane. On March 14, 2017, Cooper submitted medical documentation

stating that he could return to work with restrictions as of that date and could return to

work with no limitations on April 17, 2017. When Cooper returned to work, Chief

Eisenhauer had concerns about his fitness for duty, and specifically wanted to make sure

Cooper both did not exacerbate his condition and could do the job of a police officer. As

context, Cooper weighed more than 400 pounds in early 2017. Eisenhauer wanted him to

complete a fitness-for-duty test, and he at least attempted to schedule one, although it did

not happen before Eisenhauer’s resignation from the police force on April 14, 2017.

       Before returning to full duty, Administrator Chown also wanted Cooper to requalify

with his service weapon. While pointing out that the written policy requires police officers

who are off duty for 90 days or longer to requalify with their firearm, and Cooper’s leave

was less than 90 days, Cooper does not dispute that he was asked to requalify. Chown

further avers that he wanted Cooper to requalify out of concern with his ability to shoot

in a variety of physical positions, including kneeling.


                                             24
       Officer Cooper received an official letter dated May 3, 2017, from Kay Larson, the

long-standing administrative assistant for the City’s police department, who was placed in

charge of the day-to-day operations of the department after Eisenhauer’s resignation,

stating that Cooper’s return to work was not accepted by the City. In response, Cooper

sent Larson a letter asking ten specific questions.         Larson did not respond formally,

informing Cooper that Chown had instructed her not to do so. Cooper then underwent a

fitness for duty evaluation, which he passed. Cooper also passed his firearms recertification

and returned to full duty on June 1, 2017.


           4. Evidence Room Responsibility

       With her management responsibilities, Administrative Assistant Larson then

assigned Cooper with the responsibility to clean up the department’s evidence room, and

to act as the “evidence technician.” This “duty assignment” was in addition to Cooper’s

patrol and investigative officer responsibilities. Cooper maintains that Larson also told

him that City Administrator Chown directed her to make this assignment. 14 The duties

included checking evidence in and out. Cooper had preformed these duties when he

worked for the Merrillan Police Department, and he had also performed these duties

previously for the Black River Falls Police Department. Most recently, however, Chief

Eisenhauer had assigned these duties to another officer, Andy Noack, even though

defendants now maintain that Cooper was the only officer at that time certified as an


14
   Both Chown’s statement to Larson and Larson’s statement to Cooper appear admissible as a
statement of a party opponent, given both Chown being named a defendant and his administrator
position for the City, as well as Larson being named de facto Chief of Police department during this
period, at least for purposes of its day-to-day activities.


                                                25
“evidence technician.” (Defs.’ PFOFs (dkt. #37) ¶ 189.)

      Cooper not only disputes that he was so certified, but claims that the request that

he take on the evidence technician duties was retaliatory, because taking on such

responsibility would expose him to “huge liability.” (Defs.’ PFOFs (dkt. #37) ¶ 191.) In

particular, he testified that he was aware that there were problems in the evidence room,

including evidence being purged.     Of course, Cooper acknowledged having no direct

knowledge as to the City’s actual motive in reassigning him to the evidence technician

position in May 2017.


          5. Payment of Insurance Premium

       After his return to work from knee surgery, Officer Cooper took leave again, this

time for congestive heart failure on August 11, 2017. This leave request was originally for

a period from that date through September 30, 2017, but during leave a number of events

seemed to be working against him. To begin, defendant Kelly Bakken was hired to replace

Eisenhauer as police chief, effective September 4, 2017. Next, at the outset of her tenure,

Bakken was faced with a short staffing issue. On August 17, 2017, Cooper had also been

asked to submit FMLA-related paperwork by September 1, but apparently missed that

deadline. As a result, newly minted Chief Bakken contacted Cooper about the paperwork,

which he submitted on September 14, 2017. Finally, the day before, City Administrator

Chown proceeded to calculate what Cooper’s available time off would be if he submitted

the paperwork and all of the leave was deemed FMLA-related.            Based on Chown’s

calculations, Cooper’s FMLA leave had already expired September 8, 2017.

       Because Cooper had exhausted all of his FMLA leave, it was Administrator Chown’s

                                            26
position that Cooper was now responsible for both employee-related and employer-related

payments in order to keep his health insurance current. On September 13, Chown sent

Cooper a letter requesting that he pay the full premium on his health insurance. Cooper

received the letter on a Wednesday, asking him to remit payment by that Friday.

Fortunately, at the time, Cooper had in place a short-term disability policy, something

Chown had not dealt with before. Moreover, after Cooper received Chown’s letter, he

contacted the Union Business Agent Paul Lovinus, who informed Cooper that the terms

of the short-term disability policy covered all health insurance premium payments.

       This news came as a surprise to both Cooper and Chown. Indeed, when Lovinus

contacted Chown to inform him of this policy provision, he said that he was unaware of it.

At his deposition, Lovinus testified that he had no reason to question Chown’s sincerity in

that reply. In any event, Chown immediately sent an email dated September 15, 2017, to

Cooper, stating that he was not obligated to pay any premiums in light of his short-term

disability policy.


           6. Denial of Request for Twelve Month, Unpaid Leave of Absence

       On or about September 17, 2017, Cooper submitted his most recent documentation

to the City, which stated that he had a “life long condition and that he should not return

to work until further evaluation to be determined after October 26, 2017.” (Defs.’ PFOFs

(dkt. #37) ¶ 218.) Cooper also informed Chief Bakken that while one physician believed

Cooper might be able to return to work, another believed that he would never be able to

do so. In light of this information, Bakken made the decision to terminate Cooper.

       Cooper does not dispute that this was the basis for her decision, but contends that

                                            27
“[a]ccording to the collective bargaining agreement, Cooper would have been placed on

extended leave without pay.” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #48) ¶ 221.)15 In fact,

the collective bargaining agreement states that:

               An officer who exhausts his/her sick leave account and is still
               sick or injured may be placed on medical leave without pay
               until such time as he/she is able to return to work. This leave
               shall not exceed twelve (12) months and shall be granted only
               when an officer is expected to return to full-time duty as an
               officer after such leave is completed.

               This leave shall be at the discretion of the Employer. . . .

(Crown Decl., Ex. B (dkt. #52-2) § XII.1.E (emphasis added).)

       Cooper was told his employment would terminate effective October 1 2017, but

was invited to re-apply for future vacancies if his medical condition improved. Just prior

to the October 1 date, Cooper sought an additional medical leave of action. Bakken

considered his request, but declined to grant it. In a letter to Cooper, Chief Bakken

explained, “Unfortunately, you are not currently, and your care providers have advised us

that they are unable to determine when you will be, able to perform the duties of your

position and, therefore, return to work.” (Pl.’s PFOFs (dkt. #47) ¶ 168.) Bakken also

testified at her deposition that she denied the request because it was not in the best interest

of the department in light of their staffing needs.


           7. Denial of Volunteer Community Service Officer Position

       At the time of Cooper’s termination of employment, Chief Bakken advised Cooper




15
  In particular, Cooper does not claim that the termination itself was retaliatory, although he does
contend that the subsequent denial of additional medical leave was.

                                                28
that he “would be allowed to help out as a volunteer at fundraising events.” (Bakken Dep.

(dkt. #23) 34-35.) The parties dispute whether this would necessarily require Cooper to

apply to be a Community Services Officer (“CSO”). Cooper contends that after his filing

of a grievance concerning the amount of his final termination payment, 16 Bakken’s

receptiveness to his volunteering changed. Similarly, in their interrogatory responses,

defendants stated, “Chief Bakken recalls verbally communicating to Kay Larson that

Plaintiff probably could not volunteer on behalf of the Black River Falls Police

Department.” (Defs.’ Resp. to Pl.’s PFOFs (dkt. #57) ¶ 176.) Another Black River Falls

police officer, Jeremy James, also testified that Chief Bakken told him in late September or

early October 2017 that Cooper was no longer allowed to be at the police department or

to volunteer on its behalf.

          Cooper would also have a jury infer that Bakken’s receptiveness to his volunteering

changed because City Administrator Chown became involved in the grievance, something

Chown denied at his deposition. Instead, Chown testified that Bakken actually informed

him that she did not want Cooper volunteering for the department, although Chown did

not ask why and she did not give a reason. While there is also no dispute that Cooper

never submitted an application to be a CSO, he contends that was only because he’d been

informed his services were not welcome. Moreover, there is no dispute that a person need

not be a CSO to volunteer for fundraising events; rather, numerous individuals assist the

police department with fundraising events without being designated as a CSO.




16
     Cooper believed he should have been paid for accrued vacation benefits.

                                                 29
          8. Rejection of Background Report Prepared by Cooper

       While working as a police officer, Cooper had prepared a background report for

applicant David Hartl. Hartl was not hired by the Black River Falls Police Department.

In the late summer of 2018, the Merrillan Police Department requested the background

report. While plaintiff offers a number of facts to explain why his report was requested, in

short, Merrillan apparently was considering Hartl for its police chief position. Moreover,

at that time (the spring of 2018), Cooper was serving as an unpaid, reserve officer for the

Village of Merrillan. In that capacity, Cooper mentioned to the then-Chief of the Merrillan

Police Department, Mike Johnson, that he had completed the report, who then requested

the report from Black River Falls.

       After Chief Bakken reviewed the report, she claims to have found it insufficient and

incomplete, noting both that it was only two pages long and lacked references to people

interviewed, anyone who actually worked with Hartl when he was with the Milwaukee

Police Department. Merrillan Police Chief Johnson contends, however, that in an in-

person conversation, Chief Bakken provided three reasons for refusing to provide the

report: (1) City Administrator Brad Chown denied the request for unknown reasons; (2)

Cooper “was not qualified to perform the investigation;” and (3) Cooper was not a

“credible source” of information. (Pl.’s Resp. to Defs.’ PFOFs (dkt. #58) ¶ 237 (citing

Johnson Decl. (dkt. #43) ¶¶ 10-13).)



                                        OPINION

       To prevail on his retaliation claim, Cooper must prove that: (1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation that would likely

                                            30
deter First Amendment activity in the future; and (3) the protected speech was the cause

for the employer’s action. See Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009); see also

Milliman v. Cty. of McHenry, 893 F.3d 422, 430 (7th Cir. 2018). With regard to the third

element, the plaintiff must make an initial showing “‘that a violation of his First

Amendment rights was a motivating factor of the harm he’s complaining of.’” Milliman,

893 F.3d at 430 (quoting Thayer v. Chiczewski, 705 F.3d 237, 251 (7th Cir. 2012). If

plaintiff makes this initial showing, then “the burden shifts to the defendant to show that

the harm would have occurred anyway.” Id. (citing Thayer, 704 F.3d at 251-52). If

defendant produces “evidence that the same decision would have been made in the absence

of the protected speech,” then “the burden shifts back to the plaintiff to demonstrate that

the proffered reason was pretextual and that the real reason was retaliatory animus.” Id.

(internal quotation marks omitted) (citing Thayer, 703 F.3d at 252). “At the summary

judgment stage, this means a plaintiff must produce evidence upon which a rational finder

of fact could infer that the defendant’s proffered reason is a lie.” Id. (internal quotation

marks omitted) (citing Thayer, 703 F.3d at 252).

       Defendants seek summary judgment on three basic grounds: (1) Cooper’s speech

activities were not protected conduct because he was not speaking “as a citizen on matters

of public concern”; (2) Cooper did not suffer deprivations likely to deter an ordinary person

from engaging in similar protected conduct going forward; and (3) Cooper lacks evidence

to support a finding of a causal nexus between the protected conduct and the alleged

retaliatory acts (for at least some of them, namely the more distant events). (Defs.’ Br.

(dkt. #38) 29-30.) The court addresses each of these challenges in turn below.


                                             31
I. Protected Speech

       “The inquiry into the protected status of speech is one of law, not fact.” McArdle v.

Peoria School Dist. No. 150, 705 F.3d 751, 754 (7th Cir. 2013) (citing Spiegla v. Hull, 481

F.3d 961, 965 (7th Cir. 2007)).        In the context of a public employee, “[s]peech is

constitutionally protected if (1) the employee spoke ‘as a citizen on matters of public

concern’ and (2) his interest in commenting upon those matters outweighs the employer’s

interest in promoting the efficiency of its services.” Id. (quoting Swearnigen-El v. Cook Cnty.

Sheriff’s Dep’t, 602 F.3d 852, 861-62 (7th Cir. 2010). “When employees make statements

‘pursuant to their official duties,’ they are not speaking ‘as citizens’ for First Amendment

purposes.” Swearnigen-El, 602 F.3d at 862 (quoting Garcetti v. Ceballos, 547 U.S. 410, 421

(2006)). In determining “[w]hether a statement rises to the level of public concern,” the

court looks “to the ‘content, form, and context’ of the statement.” Kristofek v. Vill. of Orland

Hills, 712 F.3d 979, 984 (7th Cir. 2013) (quoting Chaklos v. Stevens, 560 F.3d 705, 712

(7th Cir. 2009)) (citing Connick v. Myers, 461 U.S. 138, 147–48, 148 n.7 (1983)).

       While “[t]he motive of the speaker is relevant as part of the ‘context’ in which the

speech was made, . . . content ‘remains the most important factor in determining whether

speech addresses a matter of public concern.’” Id. at 984 (quoting Chaklos, 560 F.3d at

712). The Seventh Circuit has explained that “a public employee’s speech,” in particular,

“may still be protected if the speaker’s motives were mixed and also included a desire to

help the public.” Id. Indeed, a public employee could be “motivated exclusively by his own

self-interest,” but his speech could nonetheless be protected by the First Amendment if the

point or objective of the speech rises to the level of a public concern. Id. at 985-86


                                              32
(explaining the difference between motive or “secret intent”, which simply goes to the

context, and the overall objective of the speech).

       The parties appear to be in agreement that Cooper’s speech at issue was not made

in his official capacity as a police officer. Instead, the parties dispute whether the purpose

of his speech was to address a matter of public concern, or rather to address a matter of a

personal interest, since a negative vote on contracting out police services would maintain

his employment as a police officer with the City of Black River Falls, as opposed to having

to reapply for employment as a police officer with the County. Id. at 986 (“In sum, if the

objective of the speech—as determined by content, form, and context—is simply to further

a purely personalized grievance, then the speech does not involve a matter of public

concern.”).

       In their brief, defendants focus on Cooper’s speech at the city council meeting on

November 19, 2014. As detailed above, after the city council, including Mayor Danielson

as the tie-breaker, voted to approve the plan to transfer management of police services to

the County, Cooper expressed his belief that Danielson should not have cast a vote because

of his “conflict of interest” concerning the police department generally, and Cooper

specifically, who had investigated Danielson’s possible misuse of city resources to repair a

sewer near his brother’s house.     Considering the content, form and context of these

comments, the court agrees that the objective or purpose of this speech was personal (or

more accurately, professional) in nature. Indeed, Cooper expressed very personal, targeted

beliefs arising directly out of the results of his investigation as a city police officer that

Danielson should have been charged criminally and, therefore, was personally biased


                                             33
against the police department and should not have cast a vote as to its future management.

As plaintiff points out, the criminal investigation was no longer confidential, having both

been reported in local newspapers and the subject of an earlier city council meeting, but

this actually cuts against plaintiff, having already been made a matter of public concern.

Instead, the content and form of Cooper’s speech went to his personal stake in the outcome

of his investigation and his personal belief that justice had not been done, so much so that

he transparently chose to use it at a meeting in which he admittedly had no direct stake

except as a police officer, being neither a property owner or voter in the City of Black River

Falls.

         However, as plaintiff points out, and defendants at least acknowledge, Cooper’s

First Amendment activity extended beyond the brief personal statement he made during

the city council meeting. Cooper was an active opponent of the proposal to transfer police

services to the County. Over a multi-month period, Cooper organized two petition drives,

placed signs in and around the City, including a large sign on his dump truck, authored

letters to the editor of local newspapers, posted YouTube videos and appeared in numerous

radio ads and television interviews, all in support of the referendum to maintain police

services within the City and oppose the transfer of services to the County, where he did

live and vote.

         As far as the court can discern, in opposition to summary judgment, Cooper does

not explain his motivation for opposing the transfer of police services to the County.

Specifically, he does not explain why he believed the City should maintain control of police

services over the County. Instead, when asked at his deposition why he supported these


                                             34
actions, he simply testified as to why he supported the decision being made by a binding

referendum. (Cooper 3/20/19 Dep. (dkt. #26) 71-72 (explaining that “as a person . . .

that’s grown up in this community, has been part of the community, . . . [and] felt that

this was a decision that was best made by the people of the community, not just one

person”).) 17 While this explains his support for the referendum process, it falls short of

explaining why he supported voting yes on the referendum.

         Still, evidence of one’s motive only informs the context of the speech. Again,

considering the objective of the speech in light of its content and context -- opposition to

the transfer of services by speaking at forums, petition drives, signs, letters to the editor,

among other forms, over a lengthy period of time, sometimes in response to speech

supporting the transfer of services -- the court agrees that his speech concerned a matter of

public concern, even if part of Cooper’s motive, if not his exclusive motive, in opposing the

transfer was to avoid having to apply for a job with the County, for which he may well

have faced barriers given his past employment history. As to the first element of his

retaliation claim under the First Amendment, Cooper engaged in protected conduct in

opposing the transfer of police services from the City to the County.



II. Alleged Retaliatory Acts Motivated by Protected Conduct

       As for the second and third elements of Cooper’s First Amendment claim -- a




17
  Notably, Cooper also disavowed any claim that he was acting in his capacity as union president
in opposing the transfer of police services to the County. (Cooper 3/20/19 Dep. (dkt. #26) 71-72
(“Q. Was your motive at that point in time to fight to keep the Black River Falls Police Department
open? A. Without question. Q. As an officer of the department? A. No. Q. As a union president?
A. No.”).

                                               35
retaliatory act and a causal nexus -- the court will consider them elements together in

addressing plaintiff’s laundry list of alleged retaliatory deprivations, which span a three-

year period.



   A. LaBarbera’s November 20 statement

       Following his statement at the November 19, 2014, city council meeting, Cooper

alleges that then Interim Police Chief LaBarbera called him into his office and yelled at

him for being unprofessional. The court’s determination that this speech was not protected

conduct dooms any claim based on this action alone.           Indeed, LaBarbera’s alleged

statements highlight that he was reacting to Cooper’s airing of his very personal grievance

over the D.A.’s decision not to charge the Mayor criminally based on Cooper’s

investigation, as well as his tone in raising this concern.

       Even if plaintiff’s comments were protected conduct, LaBarbera did not discipline

Cooper, and while the court agrees with plaintiff that he need not point to a “materially

adverse employment action” to bring a First Amendment retaliation claim (Pl.’s Opp’n

(dkt. #46) 11-12), he still must point to an event that a reasonable jury would find likely

to deter an ordinary person from engaging in future First Amendment activity. Here.

LaBarbera’s dressing Cooper down about being unprofessional during the city council

meeting absolutely had no deterrent effect, since Cooper engaged in prolific First

Amendment activities in the months following, even crediting that perhaps Cooper has

thicker skin than the ordinary person.

       Finally, with respect to this event, plaintiff also fails to explain how any of the

defendants are liable for Chief LaBarbera’s statements to Cooper. Not only is LaBarbera
                                              36
not a defendant, but plaintiff fails to explain how the City is on the hook under Monell v.

Department of Social Services, 436 U.S. 658 (1978), which would require him to show that

the constitutional violation was “caused by: (1) an official policy adopted and promulgated

by its officers; (2) a governmental practice or custom that, although not officially

authorized, is widespread and well settled; or (3) an official with final policy-making

authority.” Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010). Nor

does plaintiff attempt to tie LaBarbera’s statements to Chown or Danielson.



     B. Dispute Over Parking of Dump Truck

       Plaintiff also points to Interim Chief LaBarbera’s statements in February 2015, in

which he was told that his dump truck was parked in violation of a two-hour parking

restriction and that a complaint had been received about the prominent placement of the

dump truck in front of the police station. Here, too, plaintiff fails to put forth evidence

that these “actions” constituted a deprivation likely to deter future First Amendment

activity, especially when the apparent resolution was that Cooper simply moved his truck

all of six feet. Moreover, plaintiff again fails to tie LaBarbera’s actions to any of the

defendants. 18




18
  Plaintiff also points to City Administrator Chown’s March 2015 letter, informing Cooper that
he could not park his truck with political signs within 100 feet of City Hall during the voting period
on the referendum. Cooper acknowledges that this is not, in and of itself, retaliatory, but contends
that it is in light of his allegation that Chown posted signs opposing the referendum that were kept
up through election day. (Pl.’s Opp’n (dkt. #46) 13-14.) This argument makes no sense. As Cooper
himself acknowledges, Chown’s request to move his truck to be in compliance with prohibition of
political in the vicinity of polling places cannot constitute a retaliatory act.

                                                 37
   C. 2015 Sippy Cup Photograph

       Next, Cooper complains of the threat of discipline Interim Chief LaBarbera issued

in July 2015 as a result of his posting a photograph of himself in uniform at lunch and

appearing to be drinking from his grandson’s sippy cup. While LaBarbera’s reaction may

have been overblown, there is nothing to suggest that this threat of discipline was tied to

Cooper’s First Amendment activity in opposing the transfer of police services to the

County. If anything, LaBarbera’s description of Cooper’s actions as “unprofessional” -- the

same term he used in describing Cooper’s statements to the City Council on November

19, 2014 -- suggests that he was linking this sippy cup photograph to other behavior he

had deemed unprofessional, rather than Cooper’s First Amendment activity. Moreover,

while there is no dispute that Chown as the City Administrator, was involved in any

reprimand decision within the police department, LaBarbera’s time as interim police chief

came to an end before any disciplinary action could be taken and the next police chief

opted not to impose discipline. Finally, whatever else may be said in his defense, no

reasonable jury could find that either Cooper’s outburst at the end of a city council meeting

based on his role in a criminal investigation or posting of himself in uniform drinking from

a sippy cup was not a proper subject of possible discipline for unprofessional conduct.

Regardless, for reasons already discussed, there is no evidence tying LaBarbera’s alleged

retaliatory acts to any of the defendants.



   D. New position under Police Chief Eisenhauer

       Perhaps Cooper’s best evidence in support of his retaliation claim is that City

Administrator Chown and/or Mayor Danielson deterred then Police Chief Eisenhauer from

                                             38
creating an assistant police chief position and placing Cooper in it. While a reasonable

jury could find that any causal nexus was broken by Eisenhauer’s decision not to initiate a

formal process for creating that position, the evidence also could give rise to an inference

that because of defendants’ influence, Eisenhauer viewed such a move to be futile, at least

with respect to placing Cooper in it.

       Even crediting Eisenhauer’s testimony that either Chown and/or Danielson told him

that they did not like Cooper and that he could not be trusted, however, Cooper lacks any

evidence tying these statements to his protected First Amendment activity opposing the

transfer of services. To the contrary, while Eisenhauer mentions a passing reference to a

“vote in the police department,” he goes on to testify that Chown and/or Danielson

expressed concerns about Cooper being placed in a management position. A reasonable

jury would have to view this alleged statement in the context of Cooper’s speech during

the November 19 city council meeting, as well as other unprotected activities described in

the fact section above in which he repeatedly complained of retaliation that was

unconnected to the protected conduct underlying his retaliation claim.

       Moreover, this alleged action occurred six months after the vote on the referendum

signaling the end of Cooper’s protected conduct, and in recognition of the referendum

succeeding, the City appointing a new police chief. At most, since Eisenhauer did not

endorse any influence of any defendant on his decision not to proceed with an assistant

police chief position, a reasonable jury would have to speculate on this record to find that

Chown and/or Danielson were still motivated by Cooper’s opposition to the transfer of

police services to the County in expressing their concerns about Cooper’s trustworthiness


                                            39
or management skills, especially after considering the plaintiff’s questionable, unprotected

conduct that could have given rise to those comments.



     E. Fitness for Duty Evaluation and Firearms Recertification

        Next, Cooper claims that defendants retaliated against him by requiring him to

undergo a fitness for duty evaluation and a firearms recertification after he was on medical

leave in 2017 for bilateral knee replacement surgery. Requiring a police officer on extended

medical leave to undergo a fitness examination and recertification does not appear to be a

deprivation that would deter one from engaging in First Amendment activity. Moreover,

these alleged retaliatory acts occurred two years after his protected conduct, even more

remote for a reasonable jury to infer a link. Moreover, there is nothing tying these actions

to plaintiff’s opposition to the transfer of police services to the County.

        Cooper would also make much of the fact that the police department’s policy only

requires firearms recertification after being on leave for 90 days, but there is nothing

expressly limiting the requirement to the length of a leave. 19 Here, in particular, requiring

Cooper to undergo such recertification makes sense in light of his medical condition.

Plaintiff’s attempt at raising a pretext argument falls flat. Regardless of whether these

demands were reasonable, Cooper has no evidence to support a finding by a reasonable

jury that defendants were motivated by his protected conduct in imposing the fitness

requirements, both of which he ultimately passed regardless.




19
  Moreover, it appears that it was close to 90 days between Cooper’s leave for surgery and when
his doctors released him to work with no restrictions, providing further support for this requirement.


                                                 40
   F. Evidence Room Responsibility

       After Eisenhauer resigned, Kay Larson, the police department’s administrative

assistant, took over management responsibilities for a brief period. In May 2017, shortly

after Cooper returned from his medical leave, Larson appointed Cooper as the evidence

room technician based on Chown’s recommendation. At first glance, this would not appear

to be a retaliatory action, but Cooper explains that there were serious problems with the

evidence room and, therefore, Larson’s appointment of Cooper to this role set him up “for

potential liability and failure.” (Pl.’s Opp’n (dkt. #46) 15.) Still, the court is hard-pressed

to understand how this action could deter a reasonable person from future First

Amendment activity.

       Even crediting Cooper’s concern about being set up, it does not appear Cooper

actually took on this role or suffered any adverse action as result of the appointment.

(Cooper 3/20/19 Dep. (dkt. #26) 181-83 (describing the one time Cooper and a Sheriff’s

Department representative conducted an inspection, which resulted in them sealing the

room and prompting the City to hire an outside investigator to determine whether the

evidence room had been previously compromised).) Assuming this action could constitute

a “deprivation,” again Cooper has no evidence tying either Larson’s or Chown’s decision to

place him in this role to his prior protected conduct.



   G. Confusion about Insurance Premium Payment

       Cooper also speculates that Chown’s letter to him in September 2017, while he was

again on medical leave due to congestive heart failure, requiring him to pay his health

insurance premiums was in retaliation for his prior protected conduct. However, there is

                                              41
no dispute that Chown sent this letter without understanding that Cooper had a short-

term disability that covered these premium payments -- a fact of which Cooper was also

unaware. Moreover, once the issue was clarified by the union representative, Chown

appears to have readily sent another communication to Cooper informing him that no

insurance premium payments were due. In light of this record, there is no evidence from

which a reasonable jury could infer a deprivation, much less that Chown was motivated by

Cooper’s long past First Amendment activity, now some two and a half years removed from

those events.



   H. Refusal to Place Cooper on Unpaid Leave

       With defendant Chief of Police Bakken now in place, Cooper alleges that her

decision in October 2017 not to extend him unpaid leave for a year was also in retaliation

for his protected conduct in 2014 and 2015. First, Cooper fails to explain how the denial

of unpaid leave would constitute a deprivation in light of the undisputed facts that at least

one of his doctors believed Cooper would never be able to return to work. Second, there

is again no evidence tying Bakken’s decision to his prior protected conduct, especially in

light of the fact that she was not involved in the plan to transfer services to the County.

Third, in light of Cooper’s medical condition and the plain language of the collective

bargaining agreement, any argument of pretext fails.



   I. Denial of Volunteer Opportunities

       Next, Cooper complains of Bakken’s decision not to allow Cooper to engage in

voluntary fundraising activities for the police department, either as a Community Service


                                             42
Officer or otherwise. As an initial matter, Cooper was not even a public employee at this

point. Moreover, Cooper fails to explain how this decision constitutes a deprivation likely

to deter a reasonable public employee from engaging in future First Amendment activities.

Finally, Cooper fails to offer any evidence to support a finding that Bakken was motivated

by Cooper’s prior protected conduct in excluding him from this role.



   J. Refusal to Release Background Report

       The last of Cooper’s claimed acts of retaliation may be his greatest stretch of all.

Cooper contends that Bakken’s refusal in 2018 to release a background report he had

prepared when he was a police officer for the City was somehow in retaliation for his prior

First Amendment conduct. First, Bakken provided reasonable bases for refusing to release

it, specifically noting Cooper’s failure to interview a past employer. See Milliman, 893 F.3d

at 430 (requiring plaintiff to put forth evidence at summary judgment from which a

reasonable jury could conclude that the proffered reason was a lie). Second, even crediting

Bakken’s testimony that he did not find Cooper credible, there is nothing tying her view

of Cooper’s credibility to his prior protected conduct, at this point more than three years

removed from the alleged retaliatory act.

       In sum, Cooper appears to list all possibly adverse events subsequent to his

opposition to the transfer of police services to the County, however remote, and speculates

about a retaliatory basis. These events, however, must be viewed in light of his prior claims

of retaliation and conflict with the City, in particular with Mayor Danielson, and his

unprotected conduct of airing personal grievances concerning the results of his

investigation of Danielson and the D.A.’s decision not to prosecute. Even putting aside
                                             43
this full context, the various events are either so de minimis to not constitute a

“deprivation” or entirely untethered from his protected conduct to satisfy the causal nexus

requirement, and often both. For these reasons, the court will grant defendants’ motion

for summary judgment.



                                         ORDER

       IT IS ORDERED that :

       1) Defendants City of Black River Falls, Alex Brad Chown, Ronald E. Danielson,
          and Kelly Bakken’s motion for summary judgment (dkt. #21) is GRANTED.

       2) Defendants’ motion to strike (dkt. #49) is DENIED.

       3) The parties’ stipulation regarding defendants’ motion to strike Cooper’s entire
          declaration (dkt. #59) is GRANTED.

       4) The clerk of court is directed to enter judgment in defendants’ favor and close
          this case.

       Entered this 19th day of September, 2019.

                                          BY THE COURT:


                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                            44
